DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 32 is objected to because of the following informalities: in the interests of completeness of the claims, the abbreviation VAD should be identified at its first occurrence.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 49-51 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. These claims do not further limit the method claims because they recite functional properties of the synthetic polynucleotides used in the methods which are assumed in the absence of factual evidence to the contrary to be . Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 12, 14, 18, 19 and 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over McGinness et al. (WO 2010/091396, cited on IDS) and Gaur et al. (US 2009/0170793).
McGinness et al. teach aptamers that bind to von Willebrand Factor (vWF), which are useful as therapeutics for cardiovascular diseases, thrombotic diseases, hematologic diseases and/or other diseases or disorders in which vWF has been implicated. 

McGinness et al. further teach at paragraphs 191-194 the invention further relates to agents that reverse the effects of the vWF aptamers, referred to herein as "vWF reversal agents", which can be of any length. A vWF reversal agent may bind to a full length vWF aptamer or a fragment thereof. Binding is preferably via complementary base pairing. The vWF reversal agent preferably comprises all 2'-O-Methyl residues and a 3'-inverted deoxythymidine. 
McGinness et al. teach synthetic polynucleotides comprising at least 21 contiguous nucleotides of instant SEQ ID NO: 1, but do not teach a sequence having a double stranded region of at least 6 base pairs. However, it was well known to those of ordinary skill in the art that aptamer structures can be optimized and that increasing the length of a double stranded stem will provide increased stability. 
For example, Gaur et al. teach at paragraph 127 that for a theophylline aptamer, the lower stem apparently increases the stability of the RNA-theophylline complex. Gaur et al. hypothesize that increasing the length of the lower theophylline aptamer stem should further stabilize the RNA-theophylline complex and bring stronger splicing repression. Gaur et al. produce derivatives having a lower stem of four to ten 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sequences of McGinness et al. to have a double stranded stem of more than 5 base pairs. One of ordinary skill in the art would have reason to make the aptamer with longer stem length because this will provide a more stable structure as taught by Gaur et al. Since the sequences of McGinness et al. are 22 nucleotides in length, adding at least 2 base pairs to the stem will provide an aptamer having the length recited in claim 2.
It would further have been obvious to make an aptamer reversal agent to these aptamers because McGinness et al. explicitly teach such agents and teach that they preferably comprise 2'-O-Methyl residues and a 3'-inverted deoxythymidine, and may bind to all or a part of an aptamer. An aptamer reversal agent complementary to SEQ ID NO: 1 of McGinness et al. would comprise 18 nucleotides of instant SEQ ID NO: 4.  

Allowable Subject Matter
Claims 28, 30, 33-43, 45, 47-48, 52, 54 and 55 are allowed. Claim 32 would be allowable upon correction of the object noted above.
Claims 13, 17 and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the recitation that the polynucleotide “is” SEQ ID NO: 2 or 3 is interpreted as . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914.  The examiner can normally be reached on Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


Tracy Vivlemore
Primary Examiner
Art Unit 1635


/Tracy Vivlemore/Primary Examiner, Art Unit 1635